DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 06/20/2021 have been considered and are persuasive thereby specification, claim and drawing objections and claim interpretation under 112(f) are hereby withdrawn.

Terminal Disclaimer
	The terminal disclaimer filed on 06/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,983,415 has been reviewed and accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
	Claims 1, 4, 8 and 21-37 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 06/20/2021.





Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 24, for example:
	a modular eyeglass frame system having a frame base having a top edge, including a first channel and a second channel for partially enclosing a first lens and a second lens; a removable element is attached to the frame base with the first lens received in the first channel of the frame base and with the second lens received in the second channel of the frame base, and the first and second channels of the frame base align with the first and second channels of the removable element to enclose a periphery of the first lens and a periphery of the second lens; and one or more attachment elements operative to removably attach the removable element to the frame base.
	Claims 4, 8, 21-23 and 25-37, which depend from either claim 1 or 24, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
January 28, 2022